Citation Nr: 1234188	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and from January 8 to March 24, 1964.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO), which increased the evaluation for his service-connected major depressive disorder from 20 percent to 30 percent, effective July 9, 2008.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On April 19, 2011, the Veteran, his wife and son appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.  

In June 2011, the Board remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in June 2012.  A review of the file reflects that there has been substantial compliance with the actions requested in the Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  


FINDING OF FACT

The Veteran's major depressive disorder is manifested by depression, anxiety, difficulty sleeping, decreased energy, a reported suicidal ideation, and Global Assessment of Functioning scores ranging from 53-55; it is not manifested by reduced reliability and productivity, impaired speech, difficulty in understanding complex commands, impaired memory, impaired judgment, or difficulty in establishing and maintaining effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  



In this case, VA satisfied its duty to notify by means of a letter dated in December 2008 from the RO to the Veteran that was issued prior to the RO decision in May 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued an SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  


II.  Factual background.

By a rating action in January 2007, the RO granted service connection for major depressive disorder and assigned a 20 percent disability rating, effective January 26, 2005.  

The Veteran's claim of entitlement to an increased rating for the major depressive disorder (VA Form 21-4138) was received in November 2008.  Submitted in support of the claim were VA progress notes dated from August 2007 to January 2009.  During a clinical visit in November 2007, the Veteran complained of being depressed on and off.  The Veteran also reported difficulty sleeping, and poor eating.  He reporting breaking up with his girlfriend after 12 years and feeling responsible for the failure of the relationship.  A mental status examination was unremarkable except for depressed mood and a feeling of guilt over the loss of his girlfriend.  The assessment was depressive disorder, and he was assigned a GAF score of 55.  When seen in January 2009, the Veteran was depressed and tearful.  He reported feeling depressed because his former girlfriend was manipulative and vindictive.  He also reported problems with insomnia, crying spells and poor appetite.  Following a mental status examination, the Veteran was diagnosed with depressive disorder and assigned a GAF score of 55.  

The Veteran was afforded a VA examination in May 2009.  At that time, he reported having felt "all alone" for the past year.  The Veteran stated that he cried a lot.  He stated that he talked to his children daily and weekly.  His last relationship ended after ten years when he did not want to commit to marriage.  He does not engage in behaviors or activities to help alleviate his mood or change his environment.  The Veteran was described as clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was soft or whispered, slow, clear and coherent.  The examiner described the Veteran as attentive, manipulative, and overly dependent.  Affect was normal.  Mood was described as depressed and sad.  He was oriented to person, time and place.  Thought process and content was unremarkable.  No delusions were noted.  Judgment and insight were intact.  The Veteran reported frequent waking during the night.  No panic attacks, or inappropriate behavior was noted.  No suicidal or homicidal ideations were noted.  The examiner noted that the Veteran is able to maintain minimum personal hygiene.  Memory was intact.  The pertinent diagnosis was depressive disorder; a GAF score of 53 was assigned.  The examiner stated that the Veteran continues to experience symptoms of depression that have a negative impact on his social and interpersonal functioning.  He engages in behaviors that curtail or impede interpersonal relationships.  

By a rating action in May 2009, the RO increased the evaluation for the Veteran's major depressive disorder from 20 percent to 30 percent, effective July 9, 2008.  

Received in May 2010 were VA progress notes dated from October 2009 to April 2010.  These records show that the Veteran received follow up evaluation for treatment of his depressive disorder; treatment include medication and therapy.  These progress notes indicate that the Veteran is troubled by symptoms of depression and anxiety.  No suicidal or homicidal ideations were noted at any time during the period in question.  These treatment reports reflect a GAF score of 55.  

On the occasion of another VA examination in July 2010, the examiner described the Veteran as clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  The Veteran was described as cooperative, attentive, and apathetic.  Affect was restricted.  Mood was described as anxious and depressed.  He was oriented to person, time and place.  Thought process and content were unremarkable.  No delusions or hallucinations were noted.  Insight and judgment were intact.  The Veteran reported disrupted sleep due to nightmares; he also reported anxiety with intrusive thoughts and worry about his medical problems.  He denied any panic attacks.  He also denied any suicidal or homicidal ideations.  No inappropriate behavior was noted.  The examiner noted that the Veteran is able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 53.  The examiner stated that the Veteran's condition remained chronic and severe with increased intensity secondary to medical/surgical conditions with increased anxiety and depressed mood.  The examiner noted that the Veteran continued to have severe difficulty in dealing with anxiety and depressed mood, resulting in poor productivity and reliability.  

At his personal hearing in April 2011, the Veteran maintained that the symptoms of his depressive disorder have gotten worse.  The Veteran reported that he cries a lot.  He also reported difficulty sleeping, nightmares, and occasional hallucinations.  The Veteran indicated that he gets very depressed.  The Veteran's son testified that his father has no friends because he is temperamental; he noted that the Veteran has frequent anger outbursts.  He also reported that the Veteran is easily irritated.  The Veteran indicated that he has difficulty controlling his anger; he stated that he becomes irritated to the point of being violent both with himself as well as with others.  The Veteran related that he last worked full time in 2000.  

Received in July 2011 were VA progress notes dated from April 2010 to May 2011.  These records show that the Veteran received ongoing clinical attention for evaluation and treatment of his major depressive disorder.  These records reflect that the predominant symptom associated with the Veteran's psychiatric disorder is depression; he denied any suicidal or homicidal ideations.  The records reflect a GAF score of 55.  During a clinical visit in October 2010, the Veteran indicated that he was getting more depressed; he reported waking up with headaches, crying and generally feeling lousy all over.  On mental status examination, the Veteran was described as cooperative; he actively participated and maintained eye contact.  He was anxious and depressed.  He reported decreased energy, decreased concentration, decreased appetite and decreased sleep.  He denied any suicidal or homicidal ideations.  The Veteran was alert and fully oriented.  When seen in July 2011, the Veteran reported being in a good mood.  He reported getting at least 7 hours of sleep.  The diagnosis was reported as major depressive disorder, recurrent mild, and the Veteran was assigned a GAF score of 55.  

Also received in July 2011 was a copy of a decision from Social Security Administration (SSA), dated in September 2003, which found the Veteran to be disabled because he "CANNOT perform a meaningful number of jobs in view of his vocational profile."  Associated with the decision were private treatment reports, dated From November 2000 to June 2003, which show that the Veteran received continuous treatment for symptoms associated with arthritis of the back and knees.  Among these reports is a treatment note from an orthopedic doctor, dated in August 2002, indicating that the Veteran is temporarily disabled from work due to lumbar disk herniations.  

The Veteran was afforded another VA examination in August 2011.  The Veteran reported daily constant depression; he frequently cries.  It was noted that the depression has been constant for "a long time."  The Veteran reported that his current medications and supportive therapy are not doing anything to reduce his depression.  The Veteran reported poor sleep, low energy, easily distracted and no libido.  On mental status examination, the Veteran was described as clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was clear.  He was described as cooperative.  Affect was appropriate.  His mood was noted to be agitated and depressed.  The Veteran was oriented to person, time and place.  Thought process and content was unremarkable.  No delusions or hallucinations were noted.  Judgment and insight were intact.  The Veteran did not exhibit any inappropriate behavior.  No obsessive or ritualistic behavior was noted.  He denied any panic attacks; and he denied homicidal ideations.  The Veteran reported that he had past suicidal ideations.  Impulse control was good.  The examiner noted that the Veteran is able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 55.  The examiner noted that the Veteran worked two 20 year careers, but he had to stop working in 2001 due to a back injury.  He has thought about going back to work, but has been told that he cannot work due to his back condition.  The examiner stated that no mental condition evident that would preclude sedentary occupational functioning.  The examiner observed that the Veteran has meaningful relationships with and enjoys visits from his 9 children.  The examiner stated that the Veteran is able to engage in basic activities of daily living in his home and yard.  He further stated that the Veteran's primary limitations are related to his health conditions and not mental conditions; his inability to engage in some physical activities can exacerbate his depression and his ability to engage in basic activities of daily living decrease his depressive symptoms.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2011).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected major depressive disorder is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Under Diagnostic Code 9434, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Nevertheless, a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

After a review of the evidence of record, the Board finds that an evaluation in excess of 30 percent for major depressive disorder is not warranted.  Significantly, the Veteran's major depressive disorder does not result in disability that equates to impairment greater than that which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran continues to report increased depression and anxiety, the examination reports have described him as being cooperative with good speech.  While he reported passing thoughts of suicide in the past, he has not reported any plans or actions; during more recent examinations and clinical visits, he has continuously denied any suicidal ideations.  No impairment of thought process was reported.  Furthermore, the Veteran was noted to be fully oriented.  Such findings tend to show that the Veteran's service-connected major depressive disorder is properly evaluated as 30 percent disabling.  38 C.F.R. § 4.130, DC 9434.  

In this regard, the Board finds that the objective evidence of record does not reflect a level of impairment that warrants 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  The Veteran is not shown to exhibit occupational and social impairment with reduced reliability and productivity due to his symptomatology.  His mental status examinations did not reflect other symptoms typical of a 50 percent evaluation such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; and impaired abstract thinking.  Rather, the competent evidence of record establishes that the Veteran's thought processes and contents have been unremarkable, his memory was normal, and he was fully oriented.  It is noteworthy that, at the recent VA examination in August 2011, it was noted that the Veteran has meaningful relationships with and enjoys visits from his children.  And, while he retired in 2001, the record reflects that he stopped working due to a back condition.  As such, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for his major depressive disorder.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's major depressive disorder has remained fairly consistent.  He continues to function generally satisfactorily in all areas of his life.  

Additionally, the Veteran's GAF scores are consistent with the current 30 percent rating.  Generally, the Veteran's GAF scores ranged from 53 to 55, indicating a variation from some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships, to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As the Veteran's GAF scores for this period consistently remained in the high 50s, the Board notes that they do not indicate that the Veteran's level of impairment more nearly approximated the 50 percent disability rating criteria.  

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  The Veteran's depressive disorder did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking, as required for a higher disability rating of 50 percent.  38 C.F.R. § 4.130. The Board finds that a preponderance of the evidence is against the claim for a rating in excess of 30 percent for service-connected major depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Veteran's symptoms associated with his major depressive disorder are depression, anxiety, decreased sleep, and decreased energy, and a single reported instance of a suicidal thought.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic 9434.  The evidence does not suggest that the Veteran's depression alone has resulted in marked interference with employment or that there have been any periods of hospitalization.  According to the August 2011 VA examiner, the Veteran was not incapable of employment due to his depression and he did not suffer from reduced reliability and productivity in his work.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Further, the rating assigned to the Veteran's service-connected major depressive disorder is based on application of the schedule of ratings which takes into account the average impairment of earning capacity as determined by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Such impairment is contemplated the current 30 percent evaluation for this disability.  However, the claims folder contains no competent evidence that this service-connected disorder alone has rendered the Veteran unemployable.  For these reasons, any further discussion of a TDIU claim is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating in excess of 30 percent for major depressive disorder is denied.  


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


